         Case 1:21-cr-00111-APM Document 1-1 Filed 06/05/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                           :
                                                   :      Magistrate #:_______________
                      v.                           :
                                                   :
MARIE LOCKWOOD,                                    :
                                                   :
                             Defendant.            :




                         STATEMENT OF OFFENSE
        IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Timothy Palchak, a Task Force Officer with the Federal Bureau of Investigation (FBI),

Washington Field Office, being duly sworn, depose and state as follows:

                                  I.      INTRODUCTION

1.      I am currently assigned to the Federal Bureau of Investigation (FBI)/MPD Child

Exploitation Task Force where my duties include investigations pertaining to the sexual

exploitation of children and on-line offenses involving children, including the production,

transportation, distribution, receipt and possession of child pornography. I have been a member

of the Metropolitan Police Department in the District of Columbia since 1994. In 2000, I was

promoted to Detective Grade 2 and am currently serving at this rank. During my 24 year tenure

with the Metropolitan Police Department, I have been assigned to the Third District Patrol

Operations and Prostitution Enforcement Unit, and, since 2000, to the Youth Investigations

Division. I am currently assigned to the Northern Virginia Regional Internet Crimes Against

Children (ICAC) Task Force. I have received training in numerous areas relating to child

exploitation. In November of 2005, I received cross designation training from Immigration and
            Case 1:21-cr-00111-APM Document 1-1 Filed 06/05/20 Page 2 of 8




    Customs Enforcement (ICE) and the FBI and have participated in numerous online child

    exploitation investigations and undercover online investigations.

2.        As a Task Force Officer for the FBI, I am authorized to investigate violations of laws of

the United States and to execute arrest warrants issued under the authority of the United States.

3.        This affidavit is made in support of an application for a criminal complaint and arrest

warrant for Marie Lockwood (DOB 05/XX/1991) for violations of 18 U.S.C. § 2252A(a)(2)

(distribution of child pornography); and 18 U.S.C. § 2423(b) (travel with intent to engage in

prohibited sexual activity with a minor).

                                       II.      PROBABLE CAUSE

4. Leading up to April 4, 2020, a law enforcement officer was acting in an undercover capacity

      as part of the Metropolitan Police Department-Federal Bureau of Investigation (“MPD-FBI”)

      Child Exploitation Task Force, operating out of a satellite office in Washington, D.C. In that

      capacity, the UC entered a private KIK group.1 This group is known to be devoted to the

      receipt and distribution of child pornography. The UC had been a member of the group for

      several months. An individual using KIK USERNAME 12 later identified as the defendant,

      Marie Lockwood (herein “Lockwood”) entered the room.

5. When a new user entered the KIK group, the following banner appeared in the room,

      outlining the rules of the group for that user: “PM 2 verification pictures to the room owner

      AND to the active admin to verify before you post ANYTHING in the room. How to verify

      you ask? Send Owner and active admin a live pic holding a peace an ok sign over your head-

      must use kik camera (liv pics only). Verification requires a photo of you WITH your


1
  KIK is a social media application where users can chat in groups or private message one another. Users can send
messages, pictures, and videos in the chat.
2
  The username is known to law enforcement but is not revealed here to protect the integrity of the ongoing
investigation.
          Case 1:21-cr-00111-APM Document 1-1 Filed 06/05/20 Page 3 of 8




    daughter and/or a single live photo of you and a live photo of your daughter. WAIT until you

    are verified before posting ANYTHING. Failure to do so will get you removed. Period.

    Select Single woman allowed. Verification in this room may get you into a private verified

    parents room. You must have a profile pic. Thanks you and have fun.”

6. Lockwood entered the room and verified with the owner of the group by taking a live custom

    image of herself. The UC began communicating with Lockwood via private KIK messenger.3

    During the course of the chat, Lockwood said that she was a 28-year old female residing in

    Georgia. She said she was interested in incest, to include depictions of children as young as

    infants. The UC informed Lockwood that he was sexually active with his purported eight

    year-old daughter.

7. During the course of the chats in April, Lockwood informed the UC that she had become

    friends with another father in the group. Lockwood referred to this father as Red. Lockwood

    informed the UC that she had also been chatting with Red privately. On April 16, 2020,

    Lockwood wrote, “so apparently. You and Red have me mistaken. I found out as we chatted.

    That I come off wrong. I have a guard up. As y’all do yours. Just different So I know I don’t

    talk much about lils. But no I’m not just thirsty because y’all dads and want you. It’s a

    package deal. I wouldn’t want dad without a lil.”

8. The following is a portion of the KIK chat between Lockwood and the UC on May 15, 2020:


UC:              Is there anything you have in mind with her




3
  The UC recorded the conversations and chats that took place with Lockwood after April 14, as well as the phone
conversations.
           Case 1:21-cr-00111-APM Document 1-1 Filed 06/05/20 Page 4 of 8




Lockwood:         I mean I’m great with kids they always love me, but I don’t wanna fail my first try

                  at something new


UC:               I’m open to new things with her for sure


Lockwood:         I mean I do have my two ultimate scenarios that I would love to play out


UC:               do tell


Lockwood:         Well most definitely want my nails done like I used to, and spread her cheeks for

                  daddy as you take her and rub and be underneath to lick you or her ass as I please

                  and vice versa swap with her and me


9. The UC assured Lockwood that his purported daughter would keep things quiet. Lockwood

      responded, “Yes I agree. You def answered an important question I was going to ask. The

      UC responded, “Whats that?” Lockwood stated, “About how cool and keeping quiet. I was

      worried about that.” Lockwood further stated, “I would feel better though, if we had a more

      secure way to talk. Preferably encrypted if your open to it. Especially since we just crossed

      the serious line.”

10.     The UC continued to communicate with Lockwood on KIK through April and May.

      During the course of the chat, the UC and Lockwood exchanged cell phone numbers.

      Lockwood used the cell number 678-3XX-3774. Lockwood informed the UC that her name

      is Marie. She asked the UC to download Snapchat so she could share material with him. The

      UC asked, “what kindof stuff.” Lockwood responded, “well you knowwww the only stuff I

      watch now.”
         Case 1:21-cr-00111-APM Document 1-1 Filed 06/05/20 Page 5 of 8




11. On May 19, Lockwood sent the UC four separate video clips through the Internet social

   media application Snapchat depicting an adult male shoving his erect penis in the mouth of

   an infant. Lockwood sent additional files depicting an adult female digitally penetrating a

   minor female. Your affiant reviewed these files and they meet the federal definition of child

   pornography.

12. On May 26 and May 27, Lockwood sent the UC additional videos depicting an adult male

   raping a toddler. Lockwood also sent another video of a prepubescent boy inserting his penis

   in an adult woman’s vagina and of an adult male having a prepubescent boy perform oral sex

   on him. Your affiant reviewed all of these files and they meet the federal definition of child

   pornography.

13. Lockwood also sent images and videos of herself. Lockwood sent nude images of herself

   that showed her face, as well as explicit video and image files.

14. The UC also communicated with Lockwood via cell phone, on an encrypted application that

   Lockwood requested. Lockwood informed the UC that she is out on bond in reference to a

   domestic incident involving an ex-boyfriend. Lockwood stated that she was arrested and

   spent two months in jail before making bond. Lockwood stated that she was charged for

   firing a handgun at her ex. Lockwood further stated that she is a marijuana user and

   occasionally uses acid.

15. Lockwood discussed meeting the UC and his purported daughter for the purpose of engaging

   in sex with them. Lockwood arranged to meet the UC at a residence in the District of

   Columbia on June 5, 2020. During the course of the text, Lockwood asked the UC if his

   purported daughter knew that she was coming. The UC responded, “I told her about u,

   showed her a few pics that u sent. Said you were very nice and sweet. Told her that you were
        Case 1:21-cr-00111-APM Document 1-1 Filed 06/05/20 Page 6 of 8




   looking forward to playing with her if you know what I mean .” Lockwood responded,

   “Ohhh how wonderful that makes me more excited. I cant wait to see how beautiful she is.”

   Lockwood informed the UC that she was excited to show his purported daughter her nipple

   rings. On May 26, Lockwood sent the UC a flight confirmation for her flight to D.C. The

   flight confirmation showed a flight leaving from Atlanta, Georgia and arriving at Reagan

   National Airport on June 5 at 11:38 a.m.

16. On June 1, 2020, Lockwood informed the UC that she had questions that she wanted to ask

   on the secure application. During the conversation, Lockwood said, “I was hoping you say

   we start together. So you haven’t stretched her out fully yet right? Are we going to try? I

   want to see you deep in her so bad.” Lockwood then said, “So when you stretch her out, do

   you want to see my pretty nails spread her for you, her eat me out while, or have her bent

   over and me underneath licking her. That makes me even more excited she is. Is her clit

   sensitive and make her squirm yet?” Lockwood asked the UC what size bed he had and

   asked if she could sleep in the middle with the UC’s purported daughter. Lockwood asked

   the UC if he was going to cum in his daughter. The UC responded, “Oh yes.” Lockwood

   responded, “So I can eat it out of her. Fuck yes.”

17. A member of the FBI used public and law enforcement databases to search for Lockwood’s

   cell phone and identified her as Marie Julianna Lockwood, DOB: 05/XX/1991, 2XXX

   Moon Drive SW, Conyers, Ga. The FBI did a criminal history check of Lockwood and

   discovered she has an open case for aggravated assault. This is consistent with what

   Lockwood disclosed to the UC. The FBI also provided a driver’s license photograph of

   Lockwood (DOB 05/XX/1991) and the person depicted in the photograph is the same person

   depicted in the photographs that were sent to your affiant.
          Case 1:21-cr-00111-APM Document 1-1 Filed 06/05/20 Page 7 of 8




18. On Friday, June 5, Lockwood sent a photograph of herself at the airport in Georgia to

     another undercover agent that was in the same KIK group before boarding her flight. That

     undercover agent is aware of the D.C. investigation and shared the photograph with your

     affiant. Lockwood also communicated with the UC on June 5, messaging him that she was

     about to take off. Lockwood also asked if the UC’s purported eight-year old daughter was

     with him and if he could take a photograph with his daughter and send it to her. Law

     enforcement also contacted your affiant to confirm that Lockwood checked in for her flight

     in Georgia. Lockwood arrived in D.C. for the meeting with the UC at approximately noon

     on June 5 and was arrested.


//


//


//


//


//


//


//


//


//
         Case 1:21-cr-00111-APM Document 1-1 Filed 06/05/20 Page 8 of 8




//


                                       CONCLUSION

19.    Based on all of the information outlined above, your Affiant believes that probable cause

       exists that Marie Lockwood (DOB: 05/XX/1991) has violated 18 U.S.C. § 2252A(a)(2)

       (Distribution of Child Pornography), and 18 U.S.C. § 2423(b) (travel with intent to engage

       in prohibited sexual activity with a minor).



                                             Respectfully submitted,



                                             Timothy Palchak
                                             Detective
                                             MPDC



Subscribed and sworn to before in accordance with the requirements of Fed. R. Crim. P.
4.1 by electronic reliable means, by telephone, this 5th day of June, 2020.




                                             _________________________________________
                                             ROBIN M. MERIWEATHER,
                                             UNITED STATES MAGISTRATE JUDGE
